 1

 2

 3

 4                              UNITED STATES DISTRICT COURT

 5                          EASTERN DISTRICT OF CALIFORNIA

 6

 7 LETICIA PINEDA, on behalf of herself and    Case No.: 1:20-cv-00169-DAD-EPG
   all others similarly situated,
 8                                             STIPULATION AND ORDER FOR
                   Plaintiff,                  EXTENSION OF TIME FOR CROSS-
 9                                             DEFENDANT LETICIA PINEDA TO
           vs.                                 FILE RESPONSIVE PLEADING
10
   SUN VALLEY PACKING, L.P.; and DOES          (ECF No. 6)
11 1-10,

12                Defendants.
13
     SUN VALLEY PACKING, L.P.
14
                  Cross-Complainant,
15
     vs.
16
   LETICIA PINEDA, on behalf of herself and
17 all others similarly situated,

18                Cross-Defendants.
19

20

21

22

23

24

25

26
27

28
           STIPULATION AND ORDER FOR EXTENSION OF TIME FOR CROSS-DEFENDANT
                      LETICIA PINEDA TO FILE RESPONSIVE PLEADING
 1                                          STIPULATION

 2         Pursuant to Civil Local Rule 144, and Fed. R. Civ. P. 6, Plaintiff and Cross-Defendant

 3 Leticia Pineda, by and through her attorneys of record, and Defendant and Cross-Complainant

 4 Sun Valley Packing, L.P., by and through its attorneys of record, hereby stipulate to an extension

 5 as follows:

 6         1.      On October 23, 2019, Plaintiff and Cross-Defendant Leticia Pineda (“Pineda”)

 7 filed a putative class action complaint in Fresno County Superior Court (Case No.

 8 19CECG03846) and amended the complaint in state court to add a claim under California’s

 9 Private Attorney General Act (“PAGA”) (the “FAC”). Plaintiff served the FAC on Defendant

10 and Cross-Complainant Sun Valley Packing, L.P. (“Sun Valley”) on January 29, 2020.

11         2.      On January 31, 2020, Sun Valley filed a Notice of Removal pursuant to 28 U.S.C.

12 1332, 1441, and 1446 in the Eastern District of California (Case No. 1:20-cv-00169-DAD-EPG).

13 (See Dkt. 1.) On the same date, Sun Valley filed a Cross-Complaint for Injunctive and

14 Declaratory Relief Regarding Unconstitutionality of PAGA. (See Dkt. #2.)

15         3.      Pineda currently must file her responsive pleading to the Cross-Complaint by

16 February 21, 2020.

17         4.      On February 5, 2020, counsel for Pineda met and conferred in compliance with

18 Eastern District of California Local Rule 144 and this Court’s Standing Order in Civil Action

19 regarding Pineda’s intent to file a Motion to Dismiss pursuant to FRCP 12(b) and/or a Motion for

20 More Definite Statement pursuant to FRCP 12(e), as well as a motion arising from Cross-

21 Complainant’s failure to name an indispensable party.

22         5.      During the meet and confer process, counsel for Sun Valley informed counsel for

23 Pineda that Sun Valley will file an Amended Cross-Complaint to address the issues raised in the

24 meet and confer process; however, counsel for Sun Valley is unable to amend the Cross-

25 Complaint before the February 21, 2020 deadline for Pineda to respond and file her anticipated

26 motions.
27

28                                                   1
         STIPULATION AND ORDER FOR EXTENSION OF TIME FOR CROSS-DEFENDANT
                    LETICIA PINEDA TO FILE RESPONSIVE PLEADING
 1         6.      To allow Sun Valley ample time to file its Amended Cross-Complaint, the parties

 2 wish to extend Pineda’s time to respond to the currently filed Cross-Complaint.

 3         Based on the foregoing, IT IS HEREBY STIPULATED, by and between all parties

 4 through their respective counsel of record that:

 5         1. Cross-Defendant Pineda’s date to answer or otherwise respond to Cross-Complainant

 6              Sun Valley’s Cross-Complaint is extended to March 6, 2020;

 7         2. If Cross-Complainant so chooses, Cross-Complainant may file an amended Cross-

 8              Complaint on or before February 28, 2020. If the amended Cross-Complaint is filed,

 9              Cross-Defendant Pineda’s time to answer or otherwise respond to the amended

10              complaint will be in accordance with Fed. R. Civ. P. 15(a)(3) – namely, 14 days after

11              service of the amended pleading.

12         IT IS SO STIPULATED.

13 Dated: February 18, 2020                        MOSS BOLLINGER LLP

14
                                                   By:_____/s/________________________________
15
                                                   Jeremy F. Bollinger
16                                                 Dennis F. Moss
                                                   Attorneys for Plaintiff and Cross-Defendant
17                                                 LETICIA PINEDA
18 Dated: February 18, 2020                        CAMPAGNE & CAMPAGNE
19

20                                                 By:_______/s/______________________________
                                                   Thomas E. Campagne
21                                                 Attorneys for Defendant and Cross-Complainant
                                                   SUN VALLEY PACKING, L.P.
22

23

24

25

26
27

28                                                    2
         STIPULATION AND ORDER FOR EXTENSION OF TIME FOR CROSS-DEFENDANT
                    LETICIA PINEDA TO FILE RESPONSIVE PLEADING
 1                                             ORDER

 2         Based on the foregoing stipulation for extension of time for Cross-Defendant Leticia

 3 Pineda to file responsive pleading, which the Court finds good cause to approve, (ECF No. 6), IT

 4 IS ORDERED that Cross-Defendant Pineda’s date to answer or otherwise respond to Cross-

 5 Complainant Sun Valley’s Cross Complaint is extended to March 6, 2020, and if Cross-

 6 Complainant so chooses, Cross-Complainant may file an amended Cross-Complaint on or before

 7 February 28, 2020. If the amended Cross-Complaint is filed, Cross-Defendant Pineda’s time to

 8 answer or otherwise respond to the amended complaint will be in accordance with Fed. R. Civ.

 9 P. 15(a)(3)—namely, 14 days after service of the amended pleading.

10

11

12 IT IS SO ORDERED.

13
        Dated:    March 4, 2020                             /s/
14                                                  UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                  3
         STIPULATION AND ORDER FOR EXTENSION OF TIME FOR CROSS-DEFENDANT
                    LETICIA PINEDA TO FILE RESPONSIVE PLEADING
